                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA

 ERIC ZERMENO,

                        Plaintiff,

                       v.                             CAUSE NO.: 2:19-CV-307-JVB-APR

 ADAM SILVER,

                       Defendant.

                                     OPINION AND ORDER

       Eric Zermeno, without counsel, filed a complaint asking for one billion dollars

from Adam Silver, Commissioner of the National Basketball Association. Zermeno

alleges the “NBA was very foul in disrespect toward Mexican tribes authentic culture.”

ECF 1 at 2. He alleges in 2000 he felt the NBA was “trying to build a rap sheet on my

name.” Id.

       Zermeno seeks leave to proceed in forma pauperis. However, pursuant to 28

U.S.C. § 1915(e)(2)(B)(i), “the court shall dismiss the case at any time if the court

determines that . . . the action . . . is frivolous or malicious . . ..” Such is the case here.

Though it is usually necessary to hold a hearing to determine the merits of a claim,

“[s]ometimes, however, a suit is dismissed because the facts alleged in the complaint

are so nutty (‘delusional’ is the polite word) that they’re unbelievable, even though

there has been no evidentiary hearing to determine their truth or falsity.” Gladney v.

Pendleton Correctional Facility, 302 F.3d 773, 774 (7th Cir. 2002). See also Lee v. Clinton, 209

F.3d 1025 (7th Cir. 2000). Therefore this case will be dismissed. Though it is usually
necessary to permit a plaintiff the opportunity to file an amended complaint when a

case is dismissed sua sponte, see Luevano v. Wal-Mart, 722 F.3d 1014 (7th Cir. 2013), that

is unnecessary where the amendment would be futile. Holland v. City of Gary, 503 F.

App’x 476, 477–78 (7th Cir. 2013) (amendment of complaint with fantastic and

delusional allegations would be futile). See also Hukic v. Aurora Loan Servs., 588 F.3d 420,

432 (7th Cir. 2009).

       This is not the only frivolous and malicious case filed by Zermeno. In Zermeno v.

Saikawa, 2:19-CV-302 (N.D. Ind. filed August 16, 2019), his claims against Nissan and

Porsche executives were found frivolous and malicious when he alleged they had

mined his brain and stolen the designs of several high end cars. In Zermeno v. Jordan,

2:19-CV-269 (N.D. Ind. filed July 26, 2019), his claims against Michael Jordan, Jeff Bezos,

and Donald Trump were found frivolous and malicious when he made bizarre and

unrelated allegations about each of them. In Zermeno v. France, 2:19-CV-306 (N.D. Ind.

filed August 19, 2019), his claims against a NASCAR executive were found frivolous

and malicious when he alleged NASCAR disrespected him even though he was a great

driver from whom they learned how to drive and how to build their cars.

       Enough is enough. “Abusers of the judicial process are not entitled to sue and

appeal without paying the normal filing fees – indeed, are not entitled to sue and

appeal, period. Abuses of process are not merely not to be subsidized; they are to be

sanctioned.” Free v. United States, 879 F.2d 1535, 1536 (7th Cir. 1989). “Federal courts

have both the inherent power and constitutional obligation to protect their jurisdiction

from conduct which impairs their ability to carry out Article III functions.” In re


                                             2
McDonald, 489 U.S. 180, 185 n. 8 (1989) quoting In re Martin-Trigona, 737 F. 2d 1254, 1261

(2nd Cir. 1984).

       For these reasons, the court:

       (1) DENIES the in forma pauperis motion (ECF 2);

       (2) DISMISSES this case as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i); and

       (3) CAUTIONS Eric Zermeno if he files another frivolous or malicious lawsuit, he

may be fined, sanctioned, or restricted.

       SO ORDERED on August 22, 2019.



                                                  s/ Joseph S. Van Bokkelen
                                                JOSEPH S. VAN BOKKELEN
                                                UNITED STATES DISTRICT JUDGE




                                            3
